             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                      No. 4:18-CR-00281

                                               (Judge Brann)
      v.

JEFFREY G. BOYD,

           Defendant.

                                 ORDER

     AND NOW, this 11th day of February 2019, in accordance with the

accompanying memorandum opinion, IT IS HEREBY ORDERED that:

     1.    The Government’s Motion in Limine, January 10, 2019, ECF No. 62,

           is GRANTED.

     2.    The Defendant’s Motion in Limine, January 14, 2019, ECF No. 65 is

           GRANTED in part and DENIED in part.


                                         BY THE COURT:



                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge
